DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/444,554 filed on 6/18/2019. Claims 1-20 were previously pending. Claims 1, 12 and 19 were amended in the reply filed on 6/21/2021. This action is final.

Response to Arguments
Regarding Applicant’s argument starting on page 9 regarding claims 1-20: Applicant’s arguments filed with respect to the rejection made under 35 USC § 101 have been fully considered, but are not persuasive. Firstly, reciting a specific improvement over prior art systems, as described by Applicant, is not sufficient reason for claims to be considered integrated into a practical application and thereby eligible.
Examiner respectfully maintains that the abstract idea conveyed in the independent claims does involve the organization of human activity. The categorization of the abstract idea conveyed in Applicant’s invention into “Methods of Organizing Human Activity” is based on the claims being directed to interactions between an item provider and an item recipient. 
Further, the cited additional elements merely provide a generic computer environment in which the invention gathers item location data, makes routing determinations based on said data, and provides data based on the determinations. They do not, however, integrate the abstract idea into a practical application by improving the efficiency of this method of organizing 
Applicant further argues that the amended limitations are not taught by the prior art cited in the non-final rejection and submits that added limitations therefore cannot be considered well-understood, routine, or known within the industry. Examiner respectfully disagrees with the use of this standard for determining what is well-understood, routine, and known within the industry, and further has provided additional prior art cited below which does teach the added limitations.
Regarding Applicant’s argument starting on page 14 regarding claims 1, 3, 12, 14, and 19-20: Examiner rejects claims 1, 3, 12, 14, and 19-20 under 35 USC § 103 by modifying Carr (U.S. Pub. No. 2014/0095350) in view of Worsley (U.S. Pub. No. 2014/0214196) and in further view of Lepek (U.S. Pub. No. 2017/0316379) which teaches the amended claim language as shown below. Applicant’s arguments to overcome the rejection via amendments of claims 1-20 under 35 USC § 103 are now moot.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1 recites a method for obtaining a list of ordered items, obtaining the current location of each item, determining an estimated amount of time required to collect the ordered items at a loading area, determining and providing routing data for a delivery vehicle for transportation of the ordered items to a destination.  Claim 12 recites a system capable of performing the method 
The limitations A computer-implemented method, the method comprising: obtaining ... delivery data associated with a plurality of objects to be delivered from an object distribution hub to a plurality of delivery destinations, wherein a plurality of loading areas are associated with the object distribution hub; obtaining ... data indicative of a current location for each of the plurality of objects within the object distribution hub; determining ... data indicative of a respective amount of time required to transfer each of the plurality of objects from its current location within the object distribution hub to each of the plurality of loading areas; determining ... routing assignment data for a distribution vehicle based at least in part on the delivery destinations and the respective amount of time required to transfer each of the plurality of objects to each distribution vehicle loading area, wherein the routing assignment data for the distribution vehicle identifies: a set of one or more objects of the plurality of objects to be delivered by the distribution vehicle; a particular loading area of the plurality of loading areas of the object distribution hub for the set of one or more objects to be loaded into the distribution vehicle, wherein the distribution vehicle and the particular loading area are determined based at least in part on the current location for each of the plurality of objects within the object distribution hub; and a route for the distribution vehicle to travel from the particular loading area to the delivery destinations respectively associated with the set of one or more objects; and providing ... the routing assignment data to facilitate loading and delivery of the set of one or more objects, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of obtaining information regarding ordered items (“Certain Methods of Organizing Human Activity”; e.g., commercial interaction), 
The judicial exception is not integrated into a practical application. Claim 1 as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using one or more computing devices, while claim 12 as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using a computing system [0027], and one or more processors [0027], and claim 19 as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using one or more non-transitory computer-readable media [0027]. The claimed system and apparatus are recited at a high level of generality and is merely invoked as a tool to perform a way to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional elements of a computing system, one or more processors, and one or more non-transitory computer-readable media do not integrate the abstract idea into a practical application. All three claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claims 1, 12, and 19 as a whole merely describes how to generally “apply” the concept of obtaining a list of ordered items, obtaining the current location of each item, determining an estimated amount of time required to collect the ordered items at a loading area, determining and providing routing data for a 
Claims 2-11, 13-17, and 20 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claim limitations merely further narrow the abstract ideas of the independent claims.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application, and they do not provide additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claims as a whole merely describes how to generally “apply” a method of identifying items, determining their temperature sensitivity, determining a vehicle suitable for delivering said items, and notifying said vehicle of a delivery time for said items.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.  
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:

Claims 1, 3, 12, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carr (U.S. Pub. No. 2014/0095350) in view of Worsley (U.S. Pub. No. 2014/0214196) and in further view of Lepek (U.S. Pub. No. 2017/0316379).
Regarding the following claim 1, 12, and 19 limitations, Carr, as shown, discloses the following limitations:
A computer-implemented method, the method comprising: obtaining, by one or more computing devices, delivery data associated with a plurality of objects to be delivered from an object distribution hub to a plurality of delivery destinations; [See [0051]; [0053]; [0056]; Carr teaches a system of computer devices, connected via a network, capable of performing all of the limitations of claim 1 as described below. Carr further teaches receiving order information indicating items (i.e. a plurality of objects) located throughout a store (i.e. an object distribution hub) for pick up by a delivery vehicle, and delivered to a customer location (i.e. a plurality of delivery destinations).]
obtaining, by the one or more computing devices, data indicative of a current location for each of the plurality of objects within the object distribution hub; [See [0053]; Carr teaches obtaining a layout of the store (i.e. the object distribution hub) indicating which types of items are found in each aisle of the store.]
determining, by the one or more computing devices, data indicative of a respective amount of time required to transfer each of the plurality of objects from its current location within the object distribution hub to ... the ... loading area...; [See [0048]; Carr teaches setting a indicative of a respective amount of time required to transfer each of the plurality of objects from its current location within the distribution hub to ... the ... loading area...).]
determining, by the one or more computing devices, routing assignment data for a distribution vehicle based at least in part on the delivery destinations and the respective amount of time required to transfer each of the plurality of objects to each distribution vehicle loading area; [See [0048]; Carr teaches the use of a cutoff time when orders may no longer be placed for delivery by a specific delivery vehicle.  This means that if a vehicle is scheduled to leave a store at a certain time, then a cutoff time is determined for that vehicle, and any order received after that cutoff time will not be allowed to be assigned to that vehicle. As taught by Carr, this cutoff time is based in part on an estimated amount of time it will take to pick items for the order (i.e. the respective amount of time required to transfer each of the plurality of objects to each distribution vehicle loading area). Therefore, Carr teaches that the estimated amount of time it will take to pick items for an order will determine, at least in part, the orders and respective items assigned to each delivery vehicle leaving the store.  Since delivery routes (i.e. routing assignment data) are determined by the orders assigned to a delivery vehicle and the customer locations (i.e. the delivery destinations) for those orders, it can be concluded that Carr teaches delivery routes assigned to vehicles are based at least in part by the customer locations and the estimated amount of time it will take to pick items for the order (i.e. the respective amount of time required to transfer each of the plurality of objects to each distribution vehicle loading area).]
wherein the routing assignment data for the distribution vehicle identifies: a set of one or more objects of the plurality of objects to be delivered by the distribution vehicle; [See [0053]; a set of one or more objects of the plurality of objects) being assigned to delivery routes and their respective delivery vehicles.]
a particular loading area ... for the set of one or more objects to be loaded into the distribution vehicle; [0053]; [0056]; Carr teaches orders comprising a plurality of orders temporarily stored in a back area of a store (i.e. a particular loading area) before being picked up by a delivery vehicle.]
and a route for the distribution vehicle to travel from the particular loading area to the delivery destinations respectively associated with the set of one or more objects; [See [0051]; [0056]; [0059]; Carr teaches assigning delivery vehicles a delivery route for transporting orders (i.e. the set of one or more objects) between a back area of a store (i.e. the particular loading area) and the delivery destinations (i.e. customer locations).]
and providing, by the one or more computing devices, the routing assignment data to facilitate loading and delivery of the set of one or more objects; [See [0049]; [0051]; [0056]; Carr teaches a delivery vehicle receiving routing information including a store location for picking up items for orders (i.e. to facilitate loading), and customer locations for delivering said orders (i.e. delivery of the set of one or more objects).]
Carr does not, however Worsley does, teach the following limitations: 
... wherein a plurality of loading areas are associated with the object distribution hub; and ... to each of the plurality of loading areas; [See [0067]; (Fig. 5, element 52a, 52b); Worsley teaches an inventory system workspace 70 (i.e. part of the object distribution hub) comprising multiple shipping stations 52a, 52b (i.e. a plurality of loading areas).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the method of Carr with the plurality of loading areas of Worsley. By making this combination, the store of Carr would be able to load multiple delivery 
Carr and Worsley do not, however Lepek does, teach the following limitations:
wherein the distribution vehicle and the particular loading area are determined based at least in part on the current location for each of the plurality of objects within the object distribution hub; [See [0127]; [0158]; [0246]; (Fig. 1A, 1B); [0345]; [0396-0397]; (Fig. 11E); [0291]; Lepek teaches determining a truck (i.e. the distribution vehicle) and a delivery bay for loading a container onto the truck (i.e. the particular loading area) based in part on the temporary storage location of the container (i.e. the current location for each of the plurality of objects) and the distance between the storage location and the delivery bay / truck.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the method of Carr in view of Worsley with the truck and delivery bay determination method of Lepek. By utilizing the vehicle and loading area determination method of Lepek, Carr would be able to more efficiently utilize the available operating time of the truck and reduce or eliminate starvation (idle) time as described in paragraph [0160] of Lepek. Another benefit of utilizing the method of Lepek would be to more efficiently utilize the time and energy of the robotic vehicles which move containers from their storage locations to delivery bays.
Regarding the following claim 3, 14, and 20 limitations, Carr, Worsley, and Lepek, as shown above, disclose all claim 1, 12, and 19 limitations. Carr further discloses the following limitations:
The computer-implemented method of claim 1, wherein the data indicative of the respective amount of time required to transfer each of the plurality of objects from the current location within the object distribution hub to ... the ... loading area ... comprises a cost factor proportional to a respective distance from the current location to ... the ... loading area... ; [See [0048]; [0054]; [0074]; (Fig. 8); Carr teaches a store employee being provided a predetermined picking route and a  picking list that allows the store employee to pick all items for corresponding orders during a single time through the store. Carr further teaches that this method of routing maintains cost effective and efficient order picking (i.e. comprises a cost factor proportional to a respective distance from the current location to ... the ... loading area ...) by reducing the amount of worker time required to perform the order picking (i.e. the respective amount of time required to transfer each of the plurality of objects from the current location within the distribution hub to ... the ... loading area...).]
Carr does not, however Worsley does, teach the following limitations:
... the plurality of loading areas... ; [See [0067]; (Fig. 5, element 52a, 52b); Worsley teaches an inventory system workspace 70 (i.e. part of the object distribution hub) comprising multiple shipping stations 52a, 52b (i.e. a plurality of loading areas).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the method of Carr with the plurality of loading areas of Worsley. By making this combination, the store of Carr would be able to load multiple delivery vehicles at once via the plurality of lading areas, therefore increasing efficiency and allowing for more orders to be fulfilled during any given amount of time, increasing sales and profits.

Claims 2, 4, 7-8, 10-11, 13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Carr (U.S. Pub. No. 2014/0095350) in view of Worsley (U.S. Pub. No. 2014/0214196) in further view of Lepek (U.S. Pub. No. 2017/0316379) and in yet further view of Anderson (U.S. Pub. No. 2014/0172739).
Regarding the following claim 2 and 13 limitations, Carr, Worsley, and Lepek, as shown above, disclose all claim 1 limitations. Carr further discloses the following limitations:
... and wherein the travel time associated with the distribution vehicle is a function of the respective amount of time required to transfer at least one of the one or more objects in the set of one or more objects from its current location within the object distribution hub to ... the ...  loading area ...; [See [0048]; [0049]; Carr teaches the use of a cutoff time when orders may no longer be placed for delivery by a specific delivery vehicle.  This means that if a vehicle is scheduled to leave a store at a certain time, then a cutoff time is determined for that vehicle, and any order received after that cutoff time will not be allowed to be assigned to that vehicle. As taught by Carr, this cutoff time is based in part on an estimated amount of time it will take to pick items for the order (i.e. the respective amount of time required to transfer each of the plurality of objects to each distribution vehicle loading area). Therefore, Carr teaches that the estimated amount of time it will take to pick items for an order will determine, at least in part, the orders and respective items assigned to each delivery vehicle leaving the store.  Since delivery routes, and their respective delivery time data (i.e. the travel time associated with the distribution vehicle), are determined by the orders assigned to a delivery vehicle and the customer locations for those orders, it can be concluded that Carr delivery routes, and their associated delivery time data, assigned to vehicles are based at least in part by the estimated amount of time it will take to pick items for the order (i.e. the respective amount of time required to transfer each of the plurality of objects to each distribution vehicle loading area).]
Carr does not, however Worsley does, teach the following limitations:
... the plurality of loading areas... ; [See [0067]; (Fig. 5, element 52a, 52b); Worsley teaches an inventory system workspace 70 (i.e. part of the object distribution hub) comprising multiple shipping stations 52a, 52b (i.e. a plurality of loading areas).]

	Carr and Worsley do not, however Anderson does, teach the following limitations:
The computer-implemented method of claim 1, wherein determining, by the one or more computing devices, the routing assignment data comprises optimizing, by the one or more computing devices, an objective cost function that evaluates a travel time associated with the distribution vehicle; [See [0047]; [0058]; (Fig. 1); Anderson teaches using a dynamic router 130 (i.e. one or more computing devices) for optimizing a delivery route based on minimizing the time between item pick-ups or deliveries (i.e. an objective cost function that evaluates a travel time associated with the distribution vehicle).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the delivery fulfillment method of Carr with the routing optimization function of Anderson.  While Carr teaches ... the delivery server 30 may provide a predetermined route 86 including driving directions to allow for efficient delivery
Regarding the following claim 4 and 15 limitations, Carr, Worsley, and Lepek, as shown above, disclose all claim 1 limitations. Carr does not, however Anderson does, disclose the following limitations:
The computer-implemented method of claim 1, wherein determining, by the one or more computing devices, the routing assignment data comprises performing, by the one or more computing devices, multiple optimization routines for the routing assignment data using multiple different objective cost functions; [See [0058]; Anderson teaches using a dynamic router 130 (i.e. one or more computing devices) for optimizing a delivery route by multiple different variables (i.e. multiple optimization routines for the routing assignment data using multiple different objective cost functions) such as minimizing time and/or distance between item pick-ups or deliveries, overall distance traveled, reducing the number of left turns, or any other desired variable.]
wherein each of the multiple optimization routines comprises iteratively solving one of the multiple different objective cost functions; [0058]; [0105]; Anderson teaches using a dynamic router 130 and a control hub 110 (i.e. one or more computing devices) for sending optimized updated routing instructions to a delivery vehicle.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the method of Carr with the routing optimization and updating functions of Anderson. By making this combination, the store of Carr would be able to reduce the amount of time it takes to deliver items to customers, thereby saving money and time as well as increasing the amount of order fulfillments made possible by a finite number of vehicles and work time available.  This combination would further allow the store of Carr the flexibility of changing delivery routes to adjust for changing order fulfillment requirements, thereby reducing waste and utilizing a delivery vehicle fleet as efficiently as possible at all times.
Regarding the following claim 7 and 16 limitations, Carr, Worsley, and Lepek, as shown above, disclose all claim 1 limitations. Carr does not, however Anderson does, disclose the following limitations:
The computer-implemented method of claim 1, the method further comprising: obtaining, by the one or more computing devices, data indicative of one or more inbound objects to be returned inbound to the object distribution hub; [See [0052]; [0106]; Anderson teaches the control hub 110 (i.e. one or more computing devices) instructing a delivery vehicle to pick up an item and return it to a central distribution area (i.e. the object distribution hub).]
determining, by the one or more computing devices, inbound routing assignment data for each of the one or more inbound objects based at least in part on a vehicle emptiness factor associated with the distribution vehicle after delivery points along the route; [See [0083]; Anderson teaches determining routing information for delivery vehicles based on determining if a delivery vehicle has sufficient room to store an item (i.e. based at least in part on a vehicle emptiness factor associated with the distribution vehicle) and whether the resource can complete the pick-up and/or delivery of the item within the specified time constraints (i.e. after delivery points along the route).]
wherein the routing assignment data for the distribution vehicle further comprises inbound routing assignments for at least one of the inbound objects in addition to outbound delivery assignments for the set of one or more objects; and providing, by the one or more computing devices, the inbound routing assignment data to facilitate pickup of the at least one inbound object to be returned inbound to the object distribution hub; [See [0058]; [0106]; Anderson teaches the dynamic router 130 generating optimized routes based on both the pick-up and delivery of items, including items returned to a central distribution area, which are sent as instructions to delivery vehicles by the control hub 110.]

Regarding the following claim 8 and 17 limitations, Carr, Worsley, and Lepek, as shown above, disclose all claim 1 limitations. Carr does not, however Anderson does, disclose the following limitations:
The computer-implemented method of claim 7, wherein determining, by the one or more computing devices, the inbound routing assignment data comprises performing, by the one or more computing devices, an optimization of the routing assignment data based at least in part on aggregated service times for delivery of the set of one or more objects and service times for pickup of the at least one inbound objects on the route; [See [0058]; [0083]; Anderson teaches the dynamic router 130 considering items to be picked up, items to be delivered, and items to be returned to a central distribution area when optimizing delivery routes.  Anderson further considers whether a delivery truck can complete the pick-up and/or delivery of an item within specified pick-up and/or delivery time constraints.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the method of Carr with the routing optimization and schedule consideration functions of Anderson. By making this combination, the store of Carr would be able to reduce the amount of time it takes to deliver items to customers, thereby saving money and time as well as increasing the amount of order fulfillments made possible by a finite 
Regarding the following claim 10 limitations, Carr, Worsley, and Lepek, as shown above, disclose all claim 1 limitations. Carr does not, however Anderson does, disclose the following limitations:
The computer-implemented method of claim 1, wherein determining the routing assignment data comprises optimizing an objective function that seeks to minimize a distance traveled to deliver the plurality of object; [See [0058]; Anderson teaches optimizing delivery routes based on minimizing distance between item pick-ups or deliveries, or minimizing overall distance traveled.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the method of Carr with the routing optimization function of Anderson. By minimizing the distance traveled of a delivery route, one can, in turn, reduce emissions, fuel costs, and worker hours required to make deliveries.
Regarding the following claim 11 limitations, Carr, Worsley, and Lepek, as shown above, disclose all claim 1 limitations. Carr does not, however Anderson does, disclose the following limitations:
The computer-implemented method of claim 1, wherein determining the routing assignment data comprises optimizing an objective function that seeks to minimize a total working time for distribution vehicles employed to deliver the plurality of objects; [See [0058]; Anderson teaches optimizing delivery routes based on minimizing the time between all pick-ups and deliveries along the route. By minimizing the time between all pick-ups and deliveries along the route, this minimizes the total work time of the vehicle.]
.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Carr (U.S. Pub. No. 2014/0095350) in view of Worsley (U.S. Pub. No. 2014/0214196), in further view of Lepek (U.S. Pub. No. 2017/0316379), in further view of Anderson (U.S. Pub. No. 2014/0172739), and in yet further view of Ferguson (U.S. Pub. No. 2019/0114564).
Regarding the following claim 5 limitations, Carr, Worsley, and Lepek, as shown above, disclose all claim 1 limitations, while Anderson discloses all claim 4 limitations. Carr and Anderson do not, however Ferguson does, disclose the following limitations:
The computer-implemented method of claim 4, wherein performing, by the one or more computing devices, multiple optimization routines for the routing assignment data using multiple different objective cost functions comprises tracking, by the one or more computing devices, a current preferred routing solution during each of the multiple optimization routines; [See [0007]; [0017]; Ferguson teaches logistics system technology (i.e. one or more computing devices) selecting or otherwise determining a route plan (i.e. a current preferred routing solution) from a selection of plans according to one or more weighted objectives (i.e. multiple optimization routines for the routing assignment data using multiple different objective cost functions).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the method of Carr with the routing optimization function of Anderson and the route plan selection process of Ferguson. By creating a list of route plans based on different weighted objectives, Ferguson gives a user a simplified way to select from a list of 
Regarding the following claim 6 limitations, Carr, Worsley, and Lepek, as shown above, disclose all claim 1 limitations, while Anderson discloses all claim 4 limitations. Carr and Anderson do not, however Ferguson does, disclose the following limitations:
The computer-implemented method of claim 4, wherein performing, by the one or more computing devices, multiple optimization routines for the routing assignment data using multiple different objective cost function comprises generating, by the one or more computing devices, a ranked list of routing solutions; [See [0007]; [0017]; Ferguson teaches ranking a list of route plans (i.e. a ranked list of routing solutions) according to one or more weighted objective (i.e. multiple optimization routines for the routing assignment data using multiple different objective cost functions).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the method of Carr with the routing optimization function of Anderson and the route plan selection process of Ferguson. By creating a list of route plans based on different weighted objectives, and by further ranking that list, Ferguson gives a user a simplified way to select from a list of plans based on a preferred weighted objected (shortest delivery time, lowest cost delivery, lowest fuel usage, etc.).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carr (U.S. Pub. No. 2014/0095350) in view of Worsley (U.S. Pub. No. 2014/0214196) in further view of Lepek (U.S. Pub. No. 2017/0316379) and in yet further view of Chowdhary (U.S. Pub. No. 2012/0323633).
Regarding the following claim 9 limitations, Carr, Worsley, and Lepek, as shown above, disclose all claim 1 limitations. Carr does not, however Chowdhary does, disclose the following limitations:
The computer-implemented method of claim 1, wherein determining the routing assignment data comprises optimizing an objective function that seeks to minimize a number of distribution vehicles employed to deliver the plurality of objects; [See [0032]; [0035]; (Fig. 2, element 140); Chowdhary teaches optimizing delivery routes based on minimizing the number of trucks used (i.e. a number of distribution vehicles employed to deliver the plurality of objects).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the method of Carr with the routing optimization function of Chowdhary. By minimizing the number of trucks used to deliver items, one can, in turn, reduce emissions, fuel costs, and worker hours required to make deliveries.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Scharaswak (U.S. Pub. No. 2016/0300186) teaches providing a vehicle fleet routing instructions based on certain optimization methods.
Knapp (U.S. Pub. No. 2015/0269520) teaches optimizing vehicle routes based on required stops, and the order of stops.
Vliet (U.S. Pub. No. 2015/0073587) teaches optimizing item picking paths to reduce picking time.
Brady (U.S. Pub. No. 2018/0024554) teaches delivery vehicle routing combined with order processing and picking.
Yu (U.S. Pub. No. 2015/0006005) teaches delivery vehicle routing combined with order processing and picking.
Kumar (U.S. Pat. No. 9,466,045) teaches integrating an optimized picking process with an optimized delivery process.
Ricci (U.S. Pat. No. 8,527,373) teaches integrating an optimized picking process with an optimized delivery process.
Yao (U.S. Pat. No. 10,346,766) teaches optimizing delivery routes.

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 
/C.G./
Examiner, Art Unit 3628       
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628